Citation Nr: 1755931	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to August 8, 2014, for residuals of a left shoulder dislocation.

2.  Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2005, January 2009 to June 2009, September 2010 to March 2011, to include service in Operation Enduring Freedom in Afghanistan.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  
 
In March 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In June 2014 the Board remanded the issues on appeal for additional development.  In July 2015 the Board denied the issues on appeal, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2017 Memorandum Decision the Court concluded that that the Board failed to consider or discuss whether an increased rating for the left shoulder disability was warranted pursuant to 4.59; and whether the Veteran was entitled to a 20 percent rating under 4.71a Diagnostic Code 5201 for painful motion at the left shoulder.  The Court also concluded the Board failed to discuss whether the Veteran's plantar fasciitis could be rated as moderate under Diagnostic Code 5284, warranting two separate 10 percent ratings.  The issues have now been returned to the Board for appellate review.

The Board notes that in the March 2017 Memorandum Decision the Court determined that as the Veteran presented no argument concerning the Board's denial of a rating greater than 20 percent after August 8, 2014 the Court considered the issue abandoned and dismissed the appeal; this is reflected on the title page.

The Board's apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  Prior to August 8, 2014 the Veteran's left shoulder disability is manifested by pain, weakness, and limitation of motion.

2.  The Veteran's service-connected plantar fasciitis is manifested by pain, swelling, and tenderness that resulted in no more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to August 8, 2014 for residuals of a left shoulder dislocation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).

2.  The criteria for an initial evaluation in excess of 10 for plantar fasciitis, left heel calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  


Left Shoulder

The Veteran asserts that her left shoulder disability is more severe than the currently assigned rating.  The shoulder joint is considered a major joint.  See 38 C.F.R. § 4.45(f) (2017).  The Board notes that the Veteran is right-handed, so her left shoulder disability affects her minor upper extremity.  See 38 C.F.R. § 4.69 (2017).
The Veteran's left shoulder disability is evaluated under Diagnostic Code 5203.  To warrant a higher rating for the left shoulder the evidence would need to show dislocation of, or nonunion with loose movement of the clavicle or scapula.  38 C.F.R. § 4.71a.  VA examinations demonstrate that there was no ankylosis of the left shoulder and flexion and abduction were limited to, at most, 120 degrees and 80 degrees, respectively.  The Veteran reported pain, stiffness, and weakness associated with the disability.  When asked, the Veteran reported flare-ups were brought on by using the keyboard, reaching, and grasping; and limitations during flare-ups as interference with her daily activities of lifting, pushing, and pulling.  These limitations on daily activities were described as moderate.  She reported that her disability prevents heavy lifting or overhead work; examination does not reveal evidence of limitation of motion at shoulder level.  VA examinations reveal that the Veteran has a history or recurrent dislocation with frequent episodes, however, no recurrent left shoulder dislocation since the April 2005 surgery.  None of the other medical evidence reflects that the Veteran's left shoulder demonstrated dislocation of, or nonunion with loose movement of the clavicle or scapula.

The Veteran is competent to attest to things she experiences through her senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   The Veteran has stated her left shoulder disability results in pain, stiffness, weakness, and some limitations of motion.  

During the March 2014 Board hearing she testified she is able to raise her arm above shoulder level.  The lay statements do not indicate that the Veteran has dislocation of, or nonunion with loose movement of the clavicle or scapula.  

The Board has also considered whether separate ratings could be assigned.  However, the evidence does not show that the Veteran had ankylosis, loss of bone, or other shoulder injury, and her range of motion, at worst, was to 80 degrees on abduction.  As noted, the Veteran testified she can raise her arm above shoulder level, and the medical evidence does not otherwise demonstrate limitation of motion of the arm at the shoulder level.  The Veteran is not entitled to a separate rating for painful motion under 38 C.F.R. § 4.59 in addition to the 10 percent rating assigned under Diagnostic Code 5203.  Section 4.59 does not provide a freestanding avenue for disability compensation.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Rather, it ensures that where a claimant's disability is not severe enough to warrant a compensable rating, but it nevertheless causes painful motion, the claimant will receive the minimum compensable rating under the assigned diagnostic code.  Id.; see also Petitti v. McDonald, 27 Vet. App. 415 (2015).  Thus, a separate rating is not warranted.  

While the Veteran clearly has problems with this disability, it is important for the Veteran to understand that this is the basis for the current rating.  If we did not take into consideration her statements at hearing, the objective medical evidence would provide little basis for the current rating, let alone a higher rating.  The only question is the degree of disability, not whether she has a disability.  A separate rating would be, in effect, providing her two disability evaluations for the same problem. 

Plantar Fasciitis

The Veteran asserts that her plantar fasciitis disability is more severe than the currently assigned rating.  This disability is rated by analogy under Diagnostic Code 5276. 38 C.F.R. §§ 4.20, 4.27 (2017).  To warrant a higher rating the evidence would need to demonstrate a severe disability analogous to evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

In this regard, VA examinations demonstrate no callouses, that the Achilles alignment was normal, and no other foot abnormalities are shown.  The Veteran reported pain and swelling, left worse than right, and difficulty standing and walking.  Examinations reveal no ulcerations, normal weight-bearing, and no additional loss of range of motion with repetition.  The June 2011 examiner reported that the disability had a moderate effect on activities of daily living.  None of the other medical evidence reflects that the Veteran's plantar fasciitis  demonstrated a severe disability analogous to evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

As noted, the Veteran is competent to attest to things she experiences through her senses, such as pain.   See Jandreau, 492 F.3d 1372.  The Veteran has stated her orthotics relieves some of the pain, but not completely; and that she is unable to stand for any length of time.  During the March 2014 Board hearing she testified her feet are painful, swell, and that during flare-ups she elevates them to reduce the pain and swelling.  She testified that she tires after walking a half a mile.  While the statements indicate a problem, the lay statements do not indicate that the Veteran's plantar fasciitis is demonstrative of a severe disability under Diagnostic Code 5276.

The Board has also considered whether separate ratings could be assigned, including under Diagnostic Code 5284.  However, the evidence does not show that the Veteran has diagnosed weak foot, claw foot (pes cavus), metatarsalgia, hallux vagus, hallux rigidus, malunion or nonunion of the tarsal, or metatarsal bones, or other moderately severe foot injuries.  Notably, VA examinations indicated that the Veteran has no other foot abnormalities and normal weight-bearing; and that the disability had a moderate effect on activities of daily living.  Thus, a separate rating is not warranted.  

As the preponderance of the evidence is against a finding that the Veteran's service-connected left shoulder and plantar fasciitis disabilities more nearly approximate the criteria for a higher rating, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Extraschedular Consideration

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty standing, walking, lifting, pulling, and pushing, and  flare ups of pain and swelling with certain activities related to her service-connected disabilities; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran uses orthotics to alleviate her symptoms.  Although the use of orthotics is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the orthotics are addressed.  In fact, the Veteran's VA examinations describe the level of her disability when she is not using orthotics and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

In addition, the Board finds that the use of orthotics is not exceptional or unusual for someone with plantar fasciitis.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  Again, if she did not have some problems with this disability, there would be no basis for the current findings.  A combined 20 percent disability evaluation (the two issues before the Board at this time) will cause the Veteran some problems (a 20% combined disability evaluations very generally indicates a 20% reduction in the Veteran's ability to work, a significant problem), however, some problems with compensated disabilities does not indicate an exceptional or unusual problem, simply a problem.  The only question is if the degree of disability meets the next higher rating.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

An initial evaluation in excess of 10 percent prior to August 8, 2014, for residuals of a left shoulder dislocation is denied.

An initial evaluation in excess of 10 percent for bilateral plantar fasciitis is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


